Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.156 Filed 10/30/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

RICHARD J. HILL,                               )
                                               )               Case No. 2:19-cv-159-HYJ-MV
               Plaintiff,                      )
                                               )               U.S. District Judge:
       v.                                      )               Hon. Hala Y. Jarbou
                                               )
JUSTIN WONCH, and                              )               U.S. Magistrate Judge:
TOWNSHIP OF FORSYTH,                           )               Hon. Maarten Vermaat
                                               )
               Defendants.                     )

     PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION OF DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT


                                        INTRODUCTION

       Is it an unconstitutional excessive use of force for a police officer to “bodyslam” and beat

an unarmed, obese elderly and intoxicated man so severely as to cause 21 fractures after seeing

the man unsuccessfully lunge towards his significant other? Is it unconstitutional for a police

officer to pull a person to his feet and stand him up after just breaking his spine? Is it permissible

for an officer to drag a severely injured person into the snow outside without performing any

assessment of his injuries? Is it permissible for a police officer to leave someone face-down in the

snow for any period of time where doing so is purely gratuitous and serves no law enforcement

function whatsoever?

       As set forth in the following pages, it is apparent that Defendants are not entitled to

summary judgment on any issue—as genuine issues of material fact exist, particularly when the

facts are viewed in a light most favorable to Mr. Hill. All of the arguments raised should be found

in favor of Mr. Hill and against Defendants. At the very least, Mr. Hill is entitled to try his case
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.157 Filed 10/30/20 Page 2 of 17




before a jury. There was absolutely no justification for the amount of force used or the conduct of

Defendant Wonch. It is not a case where summary judgment is appropriate. Richard Hill’s

clearly established constitutional rights were violated.



                                              FACTS

        Defendant Justin Wonch—a police officer for Forsyth Township, Michigan—severely

assaulted Richard Hill on the night of March 22, 2019 while investigating a domestic violence

call. Hill, his longtime girlfriend, Viki Lara and friend Timothy Normand were at Lara and Hill’s

apartment. (Exhibit 1—Excerpts of Deposition of Eyewitness Timothy Normand, p. 12). Mr.

Hill had been drinking. (Exhibit 1, pp. 12-13). Hill wanted Ms. Lara to buy more alcohol for him

and she refused—they hollered at each other. (Exhibit 1, p. 13).

        Normand came into the kitchen and observed Mr. Hill take a couple swings at Ms. Lara.

However, when asked if Hill actually struck Lara, Normand said “I couldn’t really tell, but [Ms.

Lara] told me later that he never hurt her. So I don’t believe he even hit her.” Id. Ms. Lara called

911 and Normand intervened, getting between the couple. He tussled with Hill and they ended

up on the floor. Then Mr. Hill calmed down and remained so until later informed he was under

arrest. Id.

The 911 Call and Central Dispatch Records

        In Defendants’ moving papers, counsel for Defendants has included partial records from

Marquette County Central Dispatch. See PageID.139-PageID.141 & PageID.143-PageID.145.

However, the records Defendants provide from Marquette County Central Dispatch are not

complete. Additional records subpoenaed from Marquette County Central Dispatch establish



                                                  2
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.158 Filed 10/30/20 Page 3 of 17




that the following was known prior to Officer Wonch (referred to as 8416J) arriving at the

apartment:

               [9]:38:33              “NO WEAPONS IN THE HOUSE”

               [9]:41:35              “Event spawned for DOMESTIC”

               [9]:41:47              “[LAW] 8416J ADVISED, DECLINED
                                      ANOTHER UNIT”

(Exhibit 2—Excerpts of Central Dispatch Subpoena Response, p. 002-003).

8416J is Officer Wonch in the central dispatch records subpoenaed for the responding law

enforcement agency:



(Exhibit 2, p. 004). In other words, before arriving on scene, there is a question of material fact

as to whether Officer Wonch knew that it was a domestic call, and yet declined backup. It is also

made clear before Wonch was even on the scene that Hill was unarmed. (Exhibit 2, p. 003).

Defense counsel engaged in strategic behavior and successfully moved to stay discovery on

qualified immunity grounds days before Plaintiff’s counsel was set to take Wonch’s deposition at

a mutually-agreed time and place. See PageID.98-PageID.99. As a result, many of these factual

issues could not be reconciled.

       During the course of Wonch’s investigation, Lara, Normand and Hill were all kept in the

same room. See generally, (Defendants’ Exhibit 1 (“DExh1”)—Officer Wonch Bodycam

Video, 1:00-13:12) At points, there was a great deal of crosstalk and commotion. E.g., (DExh1,

2:30-3:00).

       Ms. Lara was an unreliable witness and inflamed the situation. She complained of being

assaulted. E.g., (DExh1, 1:00-1:15). She also complained that she had had a heart attack the day

                                                  3
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.159 Filed 10/30/20 Page 4 of 17




before. (DExh1, 2:55-3:05). Ms. Lara also babbled incoherently at points. See generally, (DExh1,

2:30-3:00). However, Ms. Lara’s concern with her ostensible injuries did not last long. While

Officer Wonch was taking down the parties’ information from their IDs, her focus turned to

showing off a broken vinyl record that she found in the snow, noting that the record sleeve is

autographed. (Exhibit 2, 8:50-9:22). Ms. Lara then summons Officer Wonch over to a lighted

hallway to demonstrate her injuries. (Exhibit 2, 11:54-12:50). To Wonch, she showed off bruises

she claimed to be from Mr. Hill’s assault. When doing so, a hospital warning bracelet stating

“FALL RISK” is also clearly visible on her arm. For his part, Mr. Hill denied assaulting Lara, at

points asserting his innocence. E.g., (DExh1, 13:55-14:05).

         Irrespective, once Mr. Hill drunkenly lunged on the couch, the improper use of force

began. At the time of this incident, arrest records show that Mr. Hill was 68 years old, was 5’7”

in height and weighed 250 lbs. See PageID.129. When Wonch told Hill he was under arrest for

domestic violence, Mr. Hill lunged in Ms. Lara’s direction. However, he was unable to reach her

because he was physically blocked by a couch and a coffee table. (Exhibit 3—Private

Investigator Wally Helmila’s June 12, 2019 Recorded Interview of Mr. Normand, 1:40-

2:30).1 It is plainly seen during the assault that Wonch is holding Hill’s left arm in his left hand,

holding a readied handcuff in his right hand, while assaulting him. (DExh1, 15:05-15:30). During

this period, Hill is repeatedly saying “don’t kill me.” See id.

         What’s worse, Mr. Normand believed could not have gotten to Ms. Lara anyway.

(Exhibit 3, 1:40-2:30). He was five to six feet from her. Id. He did not make contact with her.


         1
                  The content of the recorded interview will be admissible at the time of trial by way of its use for
refreshing the recollection of Mr. Normand and Mr. Helmila, if necessary. See FRE 612-613. Mr. Normand’s
interview may also be used for impeachment purposes as to other witnesses, such as Officer Wonch himself. See
FRE 801(d)(1) or (2).

                                                           4
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.160 Filed 10/30/20 Page 5 of 17




Officer Wonch “jumped on him, grabbed him, and got him down to the ground.” (Exhibit 3,

2:30-2:45). Jack was on the ground, up against the wall. (Exhibit 3, 2:45-2:50). Wonch started

repeatedly kneeing him. Mr. Hill was “flat against the wall not moving and [Wonch] just kept

kneeing him and kneeing him...” (Exhibit 3, 3:15-3:25). Wonch systematically kneed Hill’s back,

moving up the back with knee strikes. (Exhibit 3, 3:25-3:47). At that point, he was “well

subdued.” (Exhibit 3, 3:48-3:58). His arms were able to be handcuffed according to Mr.

Normand. (Exhibit 3, 4:00). Normand observed that at least one arm was straight, while the

other could have been under his body. (Exhibit 3, 4:00-4:57). But he thought both arms were

freed. Id. There were six to eight knee strikes to the back. (Exhibit 3, 5:06-5:24).

       During the attack, Mr. Hill says “you’re hurting me.” (DExh1, 15:20-15:25). Defendant

Wonch responded by screaming “[f]ucking right. You wanna fucking attack people right in front

of me?! Stupid fuck!” (DExh1, 15:25-15:30). Officer Wonch repeatedly hit Mr. Hill with his

knee and the heel of his hand. Witnesses differ in whether the beating continued after Mr. Hill

was cuffed. Though Defendant Wonch did have a body cam, it did not capture much of the

beating as he was up close, pummeling and cuffing the elderly man. Mr. Hill uttered cries of pain

and asked if he had done something wrong. Defendant Wonch responded by saying “shut the

fuck up. Fucking piece of shit.” (DExh1, 15:58-16:04). Wonch then screamed “YOU

FUCKING WENT AFTER HER IN FRONT OF ME!” (DExh1, 16:05-16:09). Wonch’s

screaming was so loud at this point that it distorted on his bodycam’s microphone. Around this

time, Mr. Hill cries that he “didn’t do nothin.” Id.

       After the assault, Defendant Wonch made no assessment of injuries and provided no first

aid to Mr. Hill. (DExh1, 16:30-17:19). Wonch told him to stand up. Mr. Hill said “I’m trying



                                                  5
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.161 Filed 10/30/20 Page 6 of 17




to,” multiple times. (DExh1, 16:30-16:45). Ms. Lara can be heard in the background making a

suggestion about backup. (DExh1, 16:46-16:55). Defendant Wonch then recruited witness

Timothy Normand to lift Mr. Hill and stand him up. (DExh1, 17:00-17:19). Unable to stand, Mr.

Hill fell back to the ground. Id.

        Wonch then got Mr. Normand to help drag Mr. Hill outside. (DExh1, 17:19-17:50).

While the two drag Mr. Hill out of the apartment, Normand can be heard asking Officer Wonch

if he was going to get in trouble for what they were doing. (DExh1, 17:20-17:23). Once outside on

the icy, snow-covered sidewalk, Wonch stops dragging Hill. (DExh1, 17:48). Normand continues

trying to get Hill to Wonch’s patrol car. However, Wonch instructed Normand to stop and leave

Mr. Hill, imploring him to get up. (DExh1, 17:50-18:33). Around this 18:30, two ambulances can

be seen arriving. Wonch says “Sweet. [sigh] They can help me load him in the car.” (DExh1,

18:33-18:42). Around 19:28, it can be seen that Wonch had instructed Normand to leave Hill face

down in a snowbank. (DExh1, 19:28). The audible squeaking of boots and tires on the snow is

plainly audible during the outdoor portion of the video. Point being, it was intensely cold out.

Wonch, after refusing backup, had instructed an untrained third-party face down on the snow-

covered ground. While the EMTs were present, Wonch implored the grievously injured man to

“stand up like a big boy” and walk, speaking to him like a child. (DExh1, 19:25-20:49). Even

after the ambulances arrived on the scene at no point did Wonch ask the EMTs to perform any

sort of medical examination on Mr. Hill. (DExh1, 19:28-19:55). Once Hill was loaded into the

patrol car, Wonch determined that Mr. Hill did not even have any keys (Lara was accusing him of

refusing to provide her with a set of keys); Wonch gratuitiously offered to kick the door down for

Ms. Lara. (DExh1, 20:46-20:55).



                                                 6
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.162 Filed 10/30/20 Page 7 of 17




Marquette County Jail Records Support Excessive Force Claims and Questions of Material Fact

       After being shoved into Wonch’s patrol vehicle, Richard Hill was taken to the Marquette

County Jail. Deputy Kate Bonifas was the control officer at the time. Her log was produced in

response to a FOIA request to the county. She stated the following in a two-page Notes Report

concerning a Rules Violation, (Exhibit 4, excerpted below, highlighting added):




As to the assault allegations to which Wonch responded, he noted “[n]o visible injuries” in the

section of the intake form reserved for victim injuries. (Exhibit 5—Marquette County Jail

Intake Form, p. 2).



                                                7
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.163 Filed 10/30/20 Page 8 of 17




Wonch’s Written Report Contradicts Both His Body Camera Video and His Own Affidavit

        Officer Wonch told a very different story in his report. When initially reporting the

incident, he stated the following:

               I informed Richard that he was under arrest for Domestic Violence.
               He was not compliant. I tried to reason with Richard and he stated
               he was not going to be arrested. Richard stood up aggressively and
               stated that I was not going to arrest him. He got upset and charged
               after Vicki and Timothy. Richard was pushing through a living room
               couch in an attempt to get at Vicki and Timothy. I grabbed Richard
               by the jacket collar and assisted him to the ground. I had Richard’s
               left arm while he was face down on the floor. I was instructing
               Richard to give me his other arm. Richard was not complying. I gave
               Richard several knee strikes toward the hip / waist area in an
               attempt to gain compliance. Richard finally complied and he was
               cuffed behind his back. I attempted to help Richard from the floor to
               bring him to the patrol car. Richard refused to stand or walk. I drug
               [sic] Richard out of the residence by his coat collar. UP Health
               Systems EMS helped me get Richard into the rear seat of the patrol
               vehicle.

PageID.132 (emphasis added). There are clearly factual discrepancies between the accounts of

Normand, Wonch’s report, Wonch’s affidavit, and the body camera footage. Not to mention Ms.

Lara’s deposition testimony, where she said that Wonch was also striking Mr. Hill in the back

with his fist and forearm repeatedly. (Exhibit 6—Excerpt of Ms. Lara’s Deposition

Transcript, pp. 90-91).

        Mr. Hill was severely injured by the attack. He had multiple abrasions on his face and

blood in his mouth when examined in the emergency department. Worse, Defendant Wonch had

fractured Mr. Hill’s spine in three places and broken 10 of his ribs. The spinal fractures required

emergency neurosurgery. See (Exhibit 4, p. 2). He spent two months in the hospital/nursing

home.




                                                 8
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.164 Filed 10/30/20 Page 9 of 17




                                           ARGUMENT

I.     SUMMARY JUDGMENT STANDARD

       The facts set forth by Plaintiff must be relied upon unless blatantly refuted by

incontrovertible evidence, like a video recording. Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct.

1769, 167 L. Ed. 2d 686 (2007). Absent such evidence in a qualified immunity case, this usually

means that the court should “adopt[] ... [P]laintiff’s version of the facts. Id. In ruling on a motion

for summary judgment, the Court must follow the axiom that “[t]he evidence of the nonmovant

is to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255; 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

II. DEFENDANT WONCH IS NOT ENTITLED TO SUMMARY JUDGMENT ON
QUALIFIED IMMUNITY GROUNDS

       A.      The Qualified Immunity Analysis

       The Supreme Court has ruled that a two-step inquiry should be followed to decide if

qualified immunity applies to a government official’s actions: (1) whether, “[t]aken in the light

most favorable to the party asserting the injury, ... the facts alleged show the officer’s conduct

violated a constitutional right[];” and (2) whether the violation involved a right that was clearly

established, to the extent that a reasonable person would have known. Saucier v. Katz, 533 U.S.

194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 22 (2001) (overruled in part on other grounds). The

question into whether a constitutional right was violated requires a balancing of “‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests against the importance

of the governmental interests alleged to justify the intrusion.’” Tennessee v. Garner, 471 U.S. 1, 8,

105 S.Ct. 1694, 85 L.Ed.2d 1 (1985); see Graham, supra, at 396, 109 S.Ct. 1865.




                                                   9
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.165 Filed 10/30/20 Page 10 of 17




       Courts have discretion to decide the order in which to engage these two prongs. Pearson v.

Callahan, 555 U.S. 223, 236, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). But under either prong,

courts may not resolve genuine disputes of fact in favor of the party seeking summary judgment.

See Brosseau v. Haugen, 543 U.S. 194, 195, n. 2, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004) (per

curiam); Saucier, supra, at 201, 121 S.Ct. 2151; Hope v. Pelzer, 536 U.S. 730, 733, n. 1, 122 S.Ct.

2508, 153 L.Ed.2d 666 (2002). This is not a rule specific to qualified immunity; it is simply an

application of the more general rule that a “judge’s function” at summary judgment is not “to

weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson, 477 U.S., at 249, 106 S.Ct. 2505.

        Summary judgment is appropriate only if “the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. Rule

Civ. Proc. 56(a). In making that determination, a court must view the evidence “in the light most

favorable to the opposing party.” Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 26

L.Ed.2d 142 (1970); see also Anderson, supra, at 255, 106 S.Ct. 2505.

B.     Discussion—Excessive Force

       The Fourth Amendment bars police from using excessive force when arresting someone.

See Smoak v. Hall, 460 F.3d 768, 783 (6th Cir. 2006). To comply with the Fourth Amendment,

the use of force by a police officer has to be objectively reasonable under the totality of the

circumstances. See Kent v. Oakland Cty., 810 F.3d 384, 390 (6th Cir. 2016). In doing this, the

Court must view the situation from the perspective of a reasonable officer on the scene at the

time and without the benefit of hindsight. See id. To determine whether the use of force is

reasonable, the Court should “[1] consider the severity of the crime at issue, [2] whether the



                                                  10
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.166 Filed 10/30/20 Page 11 of 17




suspect posed a threat to the officers or others, and [3] whether the suspect was actively resisting

arrest or attempting to avoid arrest by fleeing.” Smith v. City of Troy, Ohio, 874 F.3d 938, 944

(6th Cir. 2017). In this context, the analytical framework for qualified immunity—set forth

above—remains the same.

       Here, the crime at issue was simple assault/potential domestic assault, both of which are

low level misdemeanors. Mr. Hill, an intoxicated, obese, elderly person made an impossible lunge

towards Ms. Lara, blocked by a couch and a coffee table. There was little risk to third parties. To

the extent that Hill was resisting arrest before being “bodyslammed,” once he was on the ground

it is a given that there are material questions of fact as to whether he continued to resist. Mr.

Normand said he was subdued and capable of being cuffed once on the ground when interviewed.

There is “simply no governmental interest in continuing to beat [an arrestee] after he ha[s] been

neutralized, nor could a reasonable officer [think] there is.” Phelps v. Coy, 286 F.3d 295, 301 (6th

Cir. 2002). For what it is worth, Mr. Normand testified he felt that the amount of force he

observed Wonch use on Mr. Hill was inappropriate, overboard and that Hill’s civil rights were

violated. (Exhibit 1, pp. 35-36).

       Further, fact questions exist about the reasonability of Wonch’s initial actions—

Defendants cite Rudlaff v. Gillespie, 792 F.3d 638, 642 (6th Cir. 2015) for a “simple dichotomy”

about the use of force. However, Defendants cite no law stating that an officer may

“BODYSLAM” a suspect who is resisting arrest. Questions of material fact as to the

reasonableness of Wonch’s initial actions insofar as Wonch himself is equivocal as to the amount

of initial force he used. In his affidavit, he claims that he “pull[ed] him down off the back of the

couch to the floor.” PageID.148, ¶ 9. In his police report, he claims that he “assisted him down.”



                                                  11
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.167 Filed 10/30/20 Page 12 of 17




PageID.132. Then, to Deputy Bonifas, he claimed he “BODYSLAMMED” him. (Exhibit 4, p.

1). Richard Hill on the other hand claimed that “he beat me up.” Id. There are questions of

material fact as to the reasonability of Wonch’s body slam of Mr. Hill as well as the gratuitous

beating that followed.

       Further still, “unnecessary detention in extreme temperatures ... violates the Fourth

Amendment’s prohibitions on unreasonable searches and seizures.” Burchett v. Kiefer, 310 F.3d

937, 945 (6th Cir. 2002). This right has been defined a clearly established in the Sixth Circuit at

least since 2002. See id. at 945-946. Here, there was no justification whatsoever for Wonch to

leave Hill facedown in the snow. He intentionally chose to do so, instructing Normand to stop

trying to take him to the patrol car. Doing so creates questions of material fact as to the violations

of Mr. Hill’s rights under either a Fourth or Eighth Amendment analysis.

       “Clearly Established” Analysis. “[T]here undoubtedly is a clearly established legal norm

precluding the use of violent physical force against a criminal suspect who already has been

subdued and does not present a danger to himself and others.” Harris v. City of Circleville, 583

F.3d 356, 367 (6th Cir. 2009). Whether or not a suspect is “handcuffed when officers applied

violent force has not been a decisive consideration in our determination of whether a suspect’s

freedom from excessive force was clearly established.” Malory v. Whiting, 489 Fed.Appx. 78, 85

(6th Cir. 2012) (citing Grawey v. Drury, 567 F.3d 302, 311 (6th Cir. 2009)). In identifying a clearly

established right, qualified immunity does not require that the “very action in question has been

proven unlawful, but it is to say that in the light of pre-existing law the unlawfulness is apparent.”

Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).




                                                  12
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.168 Filed 10/30/20 Page 13 of 17




       The recorded interview of Mr. Normand creates fact issues as to whether Mr. Hill was

subdued when Wonch chose to apply multiple knee strikes. Per Normand, Mr. Hill was “flat

against the wall not moving and [Wonch] just kept kneeing him and kneeing him...” (Exhibit 3,

3:15-3:25). Wonch systematically kneed Hill’s back, moving up the back with knee strikes.

(Exhibit 3, 3:25-3:47). Once Hill was on the ground, he was “well subdued.” (Exhibit 3, 3:48-

3:58). His arms were able to be handcuffed according to Mr. Normand. (Exhibit 3, 4:00).

Normand observed that at least one arm was straight, while the other could have been under his

body. (Exhibit 3, 4:00-4:57). But he thought both arms were freed. Id. According to Normand

alone, there were six to eight knee strikes to the back while Hill was subdued. (Exhibit 3, 3:48-

3:58 & 5:06-5:24). Under the Sixth Circuit’s analysis, Plaintiff presents material questions of fact

as to his excessive force claim.

       Arguments about Hill’s maltreatment after he was cuffed similarly fail. On this issue, “ ...

the right in question is an arrestee’s right to medical attention...” Once taken into custody, a

person’s right to medical attention is a clearly established constitutional right. see DeShaney v.

Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 198–200, 109 S.Ct. 998, 103 L.Ed.2d 249

(1989); Bell v. Wolfish, 441 U.S. 520, 545, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). Even under the

Eighth Amendment’s deliberate indifference standard, Wonch’s actions create questions of

material fact. This is essentially a given. Mr. Hill said “you’re hurting me,” to which Wonch

responding by saying “[f]ucking right...” and continued beating him. Then, despite the fact that

Hill said he was trying to stand up repeatedly when instructed (an obvious sign of a spinal injury),

Wonch decided to drag him outside and leave him in the cold, with the assistance of an untrained




                                                  13
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.169 Filed 10/30/20 Page 14 of 17




eyewitness. Simply put, there are fact questions as to whether Mr. Hill’s clearly established

rights were violated by Wonch being deliberately indifferent to Hill’s distress.

III. BECAUSE DEFENDANT WONCH’S MOTION FOR SUMMARY JUDGMENT
SHOULD BE DENIED, DEFENDANT FORSYTH TOWNSHIP IS NOT ENTITLED
TO SUMMARY JUDGMENT.

       Mr. Hill’s claim against the Township is brought under Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and its progeny (e.g., Burgess v. Fischer, 735

F.3d 462, 478 (6th Cir. 2013)). In Defendants’ moving papers, the Township admits it is not

seeking summary judgment on the elements of the Monell claim. Rather, it argues that because

the § 1983 claim against Officer Wonch fails, the Monell claim against it must also fail. See

PageID.123-PageID.124.

       Because Mr. Hill’s claim against Defendant Wonch should not be dismissed via summary

judgment and Defendant Wonch violated Mr. Hill’s constitution rights, the Township’s

argument should also fail. Forsyth Township is not entitled to summary judgment. Moreover,

Defendants stayed discovery on the basis of qualified immunity days before the previously-

scheduled depositions of Defendant Wonch himself and the Township’s 30(b)(6) witness

anticipated to address Monell liability. Given this, the Township’s Motion for Summary

Judgment should be denied.

IV. DEFENDANT WONCH IS NOT ENTITLED TO SUMMARY JUDGMENT ON
MICHIGAN ASSAULT AND BATTERY CLAIMS BROUGHT AGAINST HIM.

       Under Michigan law, a person can bring an assault and battery claim against an officer

who uses “more force than necessary in effecting an arrest.” White v. City of Vassar, 157 Mich.

App. 282, 403 N.W.2d 124, 130 (1987) (per curiarm). When, as here, Plaintiff is alleging an

intentional tort under Michigan law, the test set forth in Odom v. Wayne County, 482 Mich. 459,

                                                 14
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.170 Filed 10/30/20 Page 15 of 17




760 N.W.2d 217, 228 (2008) should be used (inapplicable portions of the analysis such as high-

level officials and alleged negligent acts are omitted):

                                           *       *       *

               (2) If the individual is a lower-ranking governmental employee or
               official, determine whether the plaintiff pleaded an intentional or a
               negligent tort.

                                           *       *       *

               (4) If the plaintiff pleaded an intentional tort, determine whether the
               defendant established that he is entitled to individual governmental
               immunity under the Ross test by showing the following:

                       (a) The acts were undertaken during the course of
               employment and the employee was acting, or reasonably believed
               that he was acting, within the scope of his authority,

                      (b) the acts were undertaken in good faith, or were not
               undertaken with malice, and

                       (c) the acts were discretionary, as opposed to ministerial.

Here, under §4(a) of the Odom test, there are questions of material fact as to whether Wonch

reasonably believed that he was acting within the scope of his authority. First, Wonch cannot

reasonably believe that he was reasonably acting within the scope of his employment by refusing

to make medical assessments, intentionally continue to beat someone in response to cries of pain

and hurt, or intentionally leave someone facedown in a snowbank. Second, Mr. Normand, an

eyewitness, asked Wonch if he was going to get in trouble for helping drag Mr. Hill outside.

       Questions of material fact are very present as to §(4)(b) of the Odom test. There facially

evident questions of fact as to whether Wonch was acting in good faith and without malice. The

lack of good faith and presence of malice is supported by the malicious statements of Officer

Wonch as he assaulted Mr. Hill. Fact questions on the lack of good faith/presence are further

                                                  15
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.171 Filed 10/30/20 Page 16 of 17




supported by the lack of any legitimate law enforcement purpose to continuing to beat Mr. Hill

after he was subdued. It is a given that Wonch’s conduct raises questions of material fact as to

whether he acted maliciously, wantonly, or with reckless disregard for Mr. Hill’s rights. This

creates a question of material fact under §(4)(b) of the Odom test. See id. 760 N.W.2d at 224-225.

       Plaintiff concedes that §(4)(c) of the Odom test is met here. There is no question that

Officer Wonch’s acts were discretionary and not ministerial. However, because there are

questions of material fact as to §§(4)(a)-(b), Wonch is not entitled to governmental immunity as

to the assault and battery claims as a matter of law.

       Finally, because there are material questions of fact as to whether Officer Wonch used

objectively unreasonable force, the facts here pose questions of material fact as to Mr. Hill’s state

law assault and battery claim.



                                          CONCLUSION

       Plaintiff presents questions of material fact that are more than sufficient to result in the

denial of Defendants’ Motions for Summary Judgment. Plaintiff asks the Court to do so. Plaintiff

further requests that the Court order a status conference where the re-opening of discovery and

the length of continued discovery be determined.




                                                  16
Case 2:19-cv-00159-HYJ-MV ECF No. 36, PageID.172 Filed 10/30/20 Page 17 of 17




                                          Respectfully submitted,

                                          Numinen, DeForge & Toutant, P.C.

                                                  s/ Phillip B. Toutant
                                          ____________________________
                                          PHILLIP B. TOUTANT (P72992)
                                          Attorney for Plaintiff
                                          105 Meeske Ave.
                                          Marquette, MI 49855
                                          (906) 226-2580
                                          phillip@numinenlaw.com




                                     17
